Title: To George Washington from Henry Bicker, 8 June 1789
From: Bicker, Henry
To: Washington, George



City of New York June 8th 1789

The Memorial of Henry Bicker of the City and State of New York. Humbly Sheweth,
That your Memorialist in the Year One thousand Seven hundred and Seventy four, was an Officer of the Customs in the City of Philadelphia; in which business or Capacity he continued until some time in the Year One thousand Seven hundred and Seventy five; when the Militia being ordered out to learn discipline, and as no person was to be found in the City of Philadelphia competent, or willing to instruct them; or who came forward for this purpose; Your Memorialist waited on Generals Mifflin & Cadwallader, and informed them, that he had two Sons in the City of New York; who might be of Service if they could be prevailed on to undertake the Task. That your Memorialist being desired by those Gentlemen to use his influence to procure their Attendance on that important occasion, immediately complied with the request: and prevailed with his Sons to quit the Business they were then engaged in, to come to Philadelphia, and undertake the business or duty propos’d, to which he himself (though an Officer under the British Government) contributed all in his power.
That your Memorialist about this period was earnestly Solicited by Governor Skeene, (who was a British Officer & Prisoner on Parole in Philadelphia, and with whom he was intimately acquainted, having served together in the British Army:) to go to New York and join the British Troops, with promises from him of a regiment of New Levies, and a Thousand Acres of Land out of his Estate at Fort Ann: which proposals your memorialist rejected preferring to afford his services to his Country, and your memorialist therefore applied to Mr Robert Morris for a Commission in the American Service and early in the Year One thousand Seven hundred and Seventy six, was honored with a Majority in Colonel Shea’s Regiment, in which Corps two of his

Sons were also officers, and were taken Prisoners at Fort Washington in which situation they suffered for the space of Twenty months.
That your Memorialist in the year One thousand Seven hundred and Seventy eight, had the command of the Second Pensylvania Regiment; and continued in that station until a new arrangement took place in the army: which displac’d him from his command, and he was constrained for the general good to retire from service with many deserving Officers.
If these the past Services of your Memorialist merit the attention of the President of the United States of America your memorialist prays he may be continued in his present Office of Land & Tide Waiter, for the Port of New York, unless your Excellency whose attention to him he most respectfully Solicits should think his Character and Services merit a better appointment, for which he will be for ever grateful and as in Duty bound will ever pray &ca.

Henry Bicker

